UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1841


GREG P. GIVENS,

                      Plaintiff – Appellant,

          v.

SCOTT R. SMITH, individually and collectively; KEITH C.
GAMBLE, individually and collectively; STEPHEN M. FOWLER,
individually and collectively; D. LUKE FURBEE, individually
and collectively; OFFICER S. A. ZIMMERMAN, individually and
collectively; OFFICER D. L. ROBINSON, individually and
collectively; COUNTY OF OHIO, West Virginia, individually
and collectively; HONORABLE JAMES P. MAZZONE, individually
and collectively;   HONORABLE ARTHUR M. RECHT, individually
and collectively; HONORABLE RONALD E. WILSON, individually
and collectively; KENNETH W. BLAKE, individually and
collectively;   JULIE    L.   KREEFER,   individually   and
collectively; TONI VANCAMP, individually and collectively;
THE STATE JOURNAL, individually and collectively; SUSAN
HAMRICK, individually and collectively,

                      Defendants – Appellees,

          and

J. C. WEAVER,

                      Movant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00155-FPS-JES)


Submitted:   November 21, 2013            Decided:   November 25, 2013
Before KING, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Greg P. Givens, Appellant Pro Se. Diane G. Senakievich, David
Lee Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia;
Kenneth Louis Hopper, PULLIN, FOWLER, FLANAGAN, BROWN & POE,
PLLC, Morgantown, West Virginia; Deva A. Solomon, Monte Lee
Williams, STEPTOE & JOHNSON, LLP, Morgantown, West Virginia;
John Michael Hedges, Teresa Jean Lyons, HEDGES LYONS & SHEPHERD,
Morgantown, West Virginia; Kevin A. Nelson, HUDDLESTON & BOLEN,
LLP, Charleston, West Virginia; Robert Gregory McDermott,
MCDERMOTT & BONENBERGER, PLLC, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Greg P. Givens seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge   and    granting   in   part   and   denying    in   part    Defendants’

motion to dismiss, and imposing a prefiling injunction.                     This

court   may    exercise   jurisdiction      only   over     final   orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                    The

order Givens seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction.        We deny Givens’ motions to strike and

for   appointment   of    counsel.     We   dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        DISMISSED




                                       3